DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(Currently Amended) A display panel, comprising:
a plurality of pixel rows extended along a first direction, wherein the plurality of pixel rows includes first pixel rows and second pixel rows that are alternately arranged, wherein:
a first pixel row includes a plurality of first units, each of the plurality of first units includes two first sub-pixels with a same color, the two first sub-pixels in each of the plurality of first units are arranged along a second direction, first sub-pixels in adjacent first units have different colors, and the second direction intersects with and is non-perpendicular to the first direction,
a second pixel row includes a plurality of second units, each of the plurality of second units includes two second sub-pixels with a same color, the two second sub-pixels in each of the plurality of second units are arranged along the second direction, and in the second direction, a distance between each two adjacent sub-pixels with different colors is greater than a distance between each two adjacent sub-pixels with a same color,

the first units in the first pixel row equals a number ofthe second units in the second pixel row,
the first pixel rows and the second pixel rows are alternately arranged in a third direction perpendicular to the first direction, and
each of the two first sub-pixels has a color different from the second sub-pixels.

Allowable Subject Matter
Claims 1-12 and 21 are allowed. The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments and arguments were persuasive. See Applicant’s arguments dated 8/13/2020, pp. 7-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/Examiner, Art Unit 2817